DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “sear in place one it has been determined” should read –sear in place once it has been determined--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the flange” in claim 7 lacks antecedent basis rendering the claim indefinite. Presumably claim 7 should depend from claim 2 which introduces a flange associated with the body portion. Claims 8 and 9 are rendered indefinite for depending from claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 7, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,046,313 B1 to Lutton et al (“Lutton”).
claims 1 and 12, Lutton discloses a slidable trigger assembly (Fig. 2) comprising:
a main body 102 housing a trigger 140 and a sear 156 (see Fig. 4B);
a slider (follower 186) slidably coupled (see Figs. 4B and 4C) with the main body 102; and
a slide adjuster (set screw 182) configured to set the sear 156 at a target position with respect to the slider 186 (wherein the target position of the sear 156 is in contact with slider 186).
Regarding claim 2, Lutton further discloses wherein the main body 102 comprises a flange (annotated) protruding therefrom.
Regarding claim 7, Lutton further discloses wherein the flange comprises a channel 188 shaped to receive the slider.
Regarding claim 8, Lutton further discloses wherein the slider 186 includes a protrusion (the smaller diameter stem portion extending into spring 184 best shown in Fig. 1), distal from an edge of the flange (the right interior surface as oriented below), the protrusion extending perpendicularly into the channel (wherein the protrusion extends perpendicular to a vertical surface of the housing an into channel 188)
Regarding claim 10, Lutton further discloses wherein the slider 186 is loosely coupled with the main housing (wherein the fit is loose enough to facilitate sliding) and the slide adjuster 182 is configured to set the position of the sear in place once it has been determined (wherein slide adjuster 182 adjusts the compressive force applied to slider 186 by spring 184, wherein the force applied to slider 186 sets sear 155 into a determined position shown in Fig. 4A in order to engage hammer 152).
Regarding claim 11, Lutton further discloses lateral movement of slider 186 in response to adjustment of the slide adjuster 182.

    PNG
    media_image1.png
    425
    479
    media_image1.png
    Greyscale

	Claim 1-9, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,950,876 to Wild et al. (“Wild”).
Regarding claims 1-5 and 13, Wild discloses a slidable trigger assembly (Figs. 4 and 5) comprising:
	a main body 1 housing a trigger (comprising trigger lever 2) and a sear 19, the main body 1 comprising a flange (the vertical walls as oriented in Fig. 5) protruding upward from a bottom wall comprising a flange bore (containing cam 38, see Fig. 5); and a slider 30 slidably coupled with the main body 1 (wherein element 30 translates vertically, see Figures 1 and 4), the slider 30 comprising a slider 31 smaller than the flange bore (wherein the slider bore is smaller in depth/width with respect to the transverse orientation shown in Fig. 5 than the 
housing bore), wherein the flange bore and the slider bore are aligned to receive a fastener 15 therethrough,
a slide adjuster 35 configured to set the sear 19 at a target position with respect to the slider 30 (wherein the target position is a position of engagement with the slider as shown in Fig. 1).
	Regarding claims 6 and 14, Wild further discloses wherein the slider bore 31 is shaped to snugly receive the fastener 15.
	Regarding claims 7-9, Wild further discloses wherein the flange (the vertical walls of the housing 1) comprises a channel (the interior cavity) shaped to receive the slider 30, wherein the slider 30 includes a protrusion (the top portion), distal from an edge of the flange (the bottom surface for example), the protrusion extending perpendicularly into the channel (wherein the top portion of slider 30 extends generally vertically which is perpendicular to a long axis of the cavity), wherein the main body 1 comprises a pair of opposing slots (containing pin 15) and the protrusion (the upper portion of slider 30) is coupled to the main body 1 by a pin 15 extending through the protrusion between the opposing slots (see Fig. 5).
	Regarding claim 15, Wild further discloses wherein the main body comprises a channel (the interior cavity) shaped to receive the slider 30.
	Regarding claim 16, Wild further discloses wherein the slider 30 includes a protrusion (defining contact surface 40) distal from an edge of the main body (the top edge), the protrusion extending perpendicularly across the interior channel/cavity defined by housing 1.
	Regarding claim 18, Wild further discloses wherein the slider moves laterally (see Figures 1 and 4) in response to physical manipulation of the slidable trigger assembly (in response to the pulling of 19 at a target positon with respect to the slider 30 (wherein a target positon is a position of engagement or disengagement with firing pin 23 as shown in Fig. 1 and Fig. 4 respectively).

    PNG
    media_image2.png
    474
    751
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) wherein the main body comprises a pair of opposing slots and the protrusion is coupled to the main body by a pin extending through the protrusion between the opposing slots. Applicant discloses the claimed features in Fig. 2 (opposing slots 214, protrusion 210, pin 212). The claimed features coupling the slider to the main body and facilitating limited lateral movement of the pin/slider while inhibiting other motion. The claimed features solving the problem of manual fitting of the trigger assembly to the 112 relative to the sear 110 of the trigger assembly (see Figs. 1-2 and ¶[0003-0005, 0014-0017]).
Wild (applied above, see ¶7) is considered the closest known prior art to the claimed invention and both are silent regarding the opposing slot and pin features as claimed combined with the requirement of a flange bore and a slider bore aligned to receive a fastener as required of base claim 13. Wild discloses a fastener (pin 15) received by a flange bore and a slider bore but is silent regarding the the opposing slots and pin extending through a protrusion of the slider as claimed. The known prior art fails to make obvious modification of Wild to arrive at the claimed limitations.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSHUA T SEMICK/Examiner, Art Unit 3641